UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-6019



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ROBERT HENRY DAVIS, a/k/a Pops,

                                            Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (8:00-
cr-00424; 8:04-cv-3291)


Submitted:   June 13, 2007                 Decided:   July 10, 2007


Before WILKINSON, MICHAEL, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert Henry Davis, Appellant Pro Se. Stuart A. Berman, Assistant
United States Attorney, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Robert Henry Davis seeks to appeal the district court’s

orders denying in part and granting in part his Fed. R. Civ. P.

60(b)(6) motion for reconsideration of the denial of his 28 U.S.C.

§ 2255 (2000) motion, and denying his application for a certificate

of appealability.*       The district court’s orders on Davis’s Rule

60(b)(6) motion are not appealable unless a circuit justice or

judge    issues   a   certificate     of    appealability.       28   U.S.C.

§ 2253(c)(1) (2000); Reid v. Angelone, 369 F.3d 363, 369 (4th Cir.

2004).    A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”             28

U.S.C. § 2253(c)(2) (2000).     A prisoner satisfies this standard by

demonstrating     that   reasonable    jurists    would   find    that   any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.         Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 684-85 (4th Cir. 2001).            We have

independently reviewed the record and conclude that Davis has not

made the requisite showing.     Accordingly, we deny his motion for a

certificate of appealability and dismiss the appeal.             We dispense



     *
      We note that to the extent Davis seeks to appeal the district
court’s September 30, 2005 order denying his § 2255 motion, his
December 5, 2006 notice of appeal is untimely as to that order.
See Fed. R. App. P. 4(a)(1)(B).

                                    - 2 -
with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                         DISMISSED




                              - 3 -